 
Exhibit 10(o)

RETIREMENT AGREEMENT


This Retirement Agreement (this “Agreement”) is made and entered into this 7th
day of November, 2008 by and between Southside Bank (the “Bank”), Southside
Bancshares, Inc. (the “Company”), and B. G. Hartley (“Executive”).


WHEREAS, Executive currently serves as Chairman and Chief Executive Officer of
the Company and the Bank; and


WHEREAS, Executive, the Bank and the Company are party to that certain Post
Retirement Agreement, dated June 20, 2001, (the “Post Retirement Agreement”),
pursuant to which Executive would be entitled to receive certain payments and
benefits upon his retirement from the Company, including, among other things,
continuing employment with the Bank; and


WHEREAS, the Bank, the Company and Executive wish to provide that upon
Executive’s retirement from the Company, he similarly will retire from the Bank,
and the parties wish to provide for certain payments and benefits upon such
retirement or other separation from service; and


WHEREAS, in order to memorialize such payments and benefits, the Bank, the
Company and Executive desire to terminate the Post Retirement Agreement, dated
June 20, 2001, on the date first written above (the “Effective Date”) and to
adopt this Agreement as of such Effective Date;


THEREFORE, in consideration of the mutual covenants and agreements described
below, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, Executive and the Company agree as
follows:


1.           Termination of Post Retirement Agreement.  Executive’s Post
Retirement Agreement, dated June 20, 2001, shall be terminated and shall have no
further force or effect as of the Effective Date.


2.           Retirement. Upon the effective time of Executive’s voluntary
resignation as an employee and officer of the Company (the “Retirement Date”),
he similarly shall resign as an employee and officer of the Bank.  It is
expected that, following the Retirement Date, Executive will remain on the board
of directors of the Company and/or the Bank.


3.           Retirement Benefits.  In consideration of Executive’s promises and
covenants contained in this agreement:


(a)           Other Benefits.  Executive shall be entitled to receive retirement
and other benefits under such plans, programs, practices and policies then
maintained by the Company relating to retirement or termination of employment,
if any, as are applicable to Executive on the Retirement Date, subject to the
terms and conditions of such plan, programs, practices and policies.



--------------------------------------------------------------------------------


(b)           Retirement Payments. Upon Executive’s “separation from service,”
as such term is defined under Section 409A of the Internal Revenue Code of 1986,
as amended, and the regulations promulgated thereunder (“Section 409A”), whether
such separation is by reason of Executive’s retirement, death or otherwise, the
Company shall pay to Executive (or to Executive’s estate or beneficiary, as
applicable, if Executive’s separation from service is due to death) a series of
sixty payments (the “Retirement Payments”), payable in equal monthly amounts
following Executive’s separation from service, pursuant to the following
schedule:


Period following separation from service
Amount of monthly payment
Aggregate annual payment
(5% annual increase)
Each of months 1-12
$20,833.33
$250,000
Each of months 13-24
$21,875.00
$262,500
Each of months 25-36
$22,969.00
$275,625
Each of months 37-48
$24,117.00
$289,406
Each of months 49-60
$25,323.00
$303,876



In the event of Executive’s death during such five-year payment period, the
remaining Retirement Payments shall be paid to Executive’s estate or
beneficiary, as applicable, in accordance with the normal payment schedule.


(c)           Six-Month Delay if Specified Employee.  Notwithstanding anything
in this Agreement to the contrary, in the event that Executive is a “Specified
Employee” (as defined below) at the time of his separation from service, then,
subject to any permissible acceleration of payment by the Company under Treas.
Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii)
(conflicts of interest), or (j)(4)(vi) (payment of employment taxes), the
Retirement Payments that would otherwise be payable during the six-month period
immediately following Executive’s separation from service will be accumulated
and Executive’s right to receive payment or distribution of such accumulated
amount will be delayed until the earlier of Executive’s death or the first day
of the seventh month following Executive’s separation from service, whereupon
the accumulated amount will be paid or distributed to Executive and the normal
payment or distribution schedule for any remaining payments or distributions
will resume.   For purposes of this Agreement, the term “Specified Employee” has
the meaning given such term in Section 409A, provided, however, that, as
permitted in Section 409A, the Company’s Specified Employees and its application
of the six-month delay rule of Code Section 409A(a)(2)(B)(i) shall be determined
in accordance with rules adopted by the Board of Directors or the Compensation
Committee, which shall be applied consistently with respect to all nonqualified
deferred compensation arrangements of the Company, including this Agreement.


4.           Miscellaneous.


(a)           Assignment and Successors.  Neither the Executive, the Bank nor
the Company may make any assignment of this Agreement or any interest herein, by
operation of law or otherwise, without the prior written consent of the other
parties; provided that the Company and/or the Bank may assign its rights under
this Agreement without the consent of Executive in the event that the Company
and/or the Bank shall effect a reorganization, consolidate with or merge into
any other corporation, partnership, organization or other entity, or transfer
all or substantially all of its properties or assets to any other corporation,
partnership, organization or other entity.  This Agreement shall inure to the
benefit of and be binding upon the Executive, the Company, the Bank, and their
respective successors, executors, administrators, heirs and permitted assigns.


(b)           Waiver.  Failure of either party to insist, in one or more
instances, on performance by the other in strict accordance with the terms and
conditions of this Agreement shall not be deemed a waiver or relinquishment of
any right granted in this Agreement or of the future performance of any such
term or condition or of any other term or condition of this Agreement, unless
such waiver is contained in a writing signed by the party making the waiver.


2

--------------------------------------------------------------------------------


(c)           Severability.  If any provision or covenant, or any part thereof,
of this Agreement should be held by any court to be invalid, illegal or
unenforceable, either in whole or in part, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
the remaining provisions or covenants, or any part thereof, of this Agreement,
all of which shall remain in full force and effect.


(d)           Entire Agreement.  Except as provided herein, this Agreement
contains the entire agreement among the Company and Executive with respect to
the subject matter hereof and, from, and after the Effective Date, this
Agreement shall supersede any other agreement between the parties with respect
to the subject matter hereof, including, without limitation, the Post Retirement
Agreement.  Notwithstanding the foregoing, this Agreement shall not in any way
be deemed to modify or amend that certain Deferred Compensation Agreement by and
between Executive and the Bank, effective February 13, 1984, as amended June 28,
1990, December 15, 1994, November 20, 1995, December 21, 1999 and June 29, 2001
(the “Deferred Compensation Agreement”), or otherwise impact the payments or
benefits to which Executive may be entitled to under the Deferred Compensation
Agreement.


(e)           Choice of Law; Forum Selection.  The validity, interpretation and
performance of this Agreement shall be governed by and controlled in accordance
with the laws of the State of Texas, excluding said State’s choice of law
rules.  The parties hereto voluntarily submit themselves to the jurisdiction of
the state or federal district courts in the State of Texas which shall have
exclusive jurisdiction over any case or controversy arising under or in
connection with this Agreement, including with respect to an action to remedy
any breach of or otherwise to enforce the terms and conditions of this
Agreement.


(f)           Notices.  All notices, requests, demands and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given if delivered personally or three days after mailing if mailed,
first class, certified mail (return receipt requested), postage prepaid:


To the Company:
 
Southside Bancshares, Inc.
   
1201 S. Beckham
   
Tyler, Texas 75701
     
To Executive:
 
B. G. Hartley
   
1929 McDonald Road
   
Tyler, Texas  75701
     



Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.


(g)           Amendments and Modifications.  This Agreement may be amended or
modified only by a writing signed by both parties hereto, which makes specific
reference to this Agreement.


3

--------------------------------------------------------------------------------


(h)           Construction.  Each party and his or its counsel have reviewed
this Agreement and have been provided the opportunity to revise this Agreement
and accordingly, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement.  Instead, the language of all parts of
this Agreement shall be construed as a whole, and according to its fair meaning,
and not strictly for or against either party.




IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Retirement Agreement as of the date first above written.



   
SOUTHSIDE BANCSHARES, INC.
       
By:
/s/  LEE R. GIBSON
 
Title:
Executive Vice President and Chief Financial Officer
         
SOUTHSIDE BANK
       
By:
/s/  LEE R. GIBSON
 
Title:
Executive Vice President and Chief Financial Officer
         
EXECUTIVE:
         
/s/  B. G. HARTLEY
   
B. G. Hartley


4